Exhibit 10.9.3

 

FIRST AMENDMENT
TO THE
ALLIANT TECHSYSTEMS INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN

 

Alliant Techsystems Inc., a Delaware corporation (hereinafter sometimes referred
to as “ATK”), pursuant to the authority and power reserved to it in Section 9.1
of the Alliant Techsystems Inc. Nonqualified Deferred Compensation Plan
(hereinafter referred to as the “Plan”), hereby adopts and publishes this First
Amendment to said Plan effective as of February 2, 2004.

 

1.                                      Section 1 of said Plan shall be, and
hereby is, amended by deleting subsection 1.2.17 of Section 1.2 thereof in its
entirety and substituting therefor the following subsection 1.2.17:

 

1.2.17.               Participant – an employee of an Employer who is designated
as or determined to be eligible to participate in the Plan in accordance with
the provisions of Section 2 and who has elected to defer compensation under
Section 3, or an employee or former employee of Thiokol who is designated as or
determined to be eligible to participate in the Plan in accordance with the
provisions of Section 2, who has been determined to be eligible to participate
in the Plan based upon participation in the Thiokol Deferred Executive Bonus
Program and for whom amounts allocated to accounts under that program are
transferred to and credited to Transfer Accounts under this Plan.  A Participant
shall be considered to continue as a Participant in this Plan until the date of
the Participant’s death or, if earlier, the date when the Participant no longer
has any Account under this Plan (that is, the Participant has received a
distribution of all of the amounts credited to the Account of the Participant).

 

2.                                      Section 1 of said Plan shall be, and
hereby is, further amended by designating subsection 1.2.23 of Section 1.2
thereof, the definition of the term “Valuation Date,” as subsection 1.2.24.

 

3.                                      Section 1 of said Plan shall be, and
hereby is, further amended by adding thereto the following new subsection 1.2.23
to Section 1.2 thereof:

 

1.2.23.               Transfer Account – the separate bookkeeping account
representing the separate unfunded and unsecured general obligation of the
Employers established with respect to each person who is a Participant in this
Plan for whom dollar amounts are credited pursuant to and in accordance with
Section 3.7 and from which are subtracted payments or distributions made
pursuant to Section 3.7 or Section 7.

 

--------------------------------------------------------------------------------


 

4.                                      Section 2 of said Plan shall be, and
hereby is, amended by deleting Section 2.1 thereof in its entirety and
substituting therefor the following Section 2.1:

 

2.1                                 Eligibility.  Eligibility to participate in
the Plan shall be governed by and determined in accordance with the provisions
of Section 2.1.1 and Section 2.1.2.

 

2.1.1.                     Eligibility to Participate.  Eligibility to
participate in the Plan shall be determined based upon the requirements of the
provisions of paragraphs (a) and (b) must be satisfied.

 

(a)                                  Eligibility to participate in the Plan
shall be limited to only the following classifications of employees:

 

(i)                                     any employee of an Employer who is
eligible to participate in a Bonus Plan and who is selected for participation in
this Plan by the CEO (or any person authorized to act on behalf of the CEO by
the Committee) and, with respect to any Section 16 Officer, is selected for
participation in this Plan by the Committee;

 

(ii)                                  any employee who is an active participant
in the Alliant Techsystems Inc. Management Deferred Compensation Plan who
elects, effective as of January 1, 2003, to cease participation in that plan,
resulting in the termination of salary and bonus deferral elections made in
accordance with that plan by the participant and the cessation of amounts
credited to any account of the participant under that plan, and to participate
in this Plan; and

 

(iii)                               any employee or former employee of Thiokol
who was an active participant in the Thiokol Deferred Executive Bonus Program
and who has not yet received the entire benefit payable to such person under
that program and with respect to whom the balance of the amount allocated to the
account of that person pursuant to the Thiokol Deferred Executive Bonus Program
shall be transferred to and credited to a Transfer Account established and
maintained under the Plan for such person by reason of the consolidation and
merger of the Thiokol Deferred Executive Bonus Program with and into this Plan
in a manner consistent with the requirements of section 414(l) of the Internal
Revenue Code and section 1.414(l)-1 of the Treasury Regulations regarding a
merger and consolidation of assets and liabilities, but without regard to any
actual merger and consolidation of assets.

 

(b)                                 Subject to Section 2.2 of the Plan, such an
eligible employee or person must then be selected for participation in the Plan
by the CEO (or any

 

2

--------------------------------------------------------------------------------


 

person authorized to act on behalf of the CEO by the Committee) and, with
respect to any Section 16 Officer, is selected for participation in the Plan by
the Committee, and shall be eligible to become a Participant as of the day
designated by the CEO or, with respect to a Section 16 Officer, the Committee
(or, if the CEO or the Committee does not designate a day of initial
participation, as of the first day of the next following Plan Year).  The CEO
(or the Committee) shall not select any employee for participation unless the
CEO (or the Committee) determines that such employee is a member of a select
group of management or highly compensated employees (as that phrase has been
interpreted under ERISA).  The Committee may at any time determine that a
Participant is no longer eligible to make voluntary deferrals from salary under
Section 3.1, or Bonus Plan cash payments or CVA amounts under Section 3.2, or to
defer any performance shares under Section 3.5, or restricted stock under
Section 3.6.  The Committee also may determine that a Participant is not
eligible for the credits for the Section 401(k) Plan Supplement under
Section 3.3 for any Plan Year at any time before such credits have actually been
made.

 

2.1.2.                     Determination of Eligibility.  The determinations
made by the CEO and the Committee pursuant to Section 2.1.1 with respect to
eligibility to participate in the Plan shall be conclusive and binding on all
parties.  Furthermore, the CEO or, with respect to Section 16 Officers, the
Committee may in its discretion determine that a Participant who performs or who
has performed services to or with respect to an Employer is no longer eligible
to develop benefits under the Plan.  In such event, any benefits payable to the
Participant under the Plan will be determined as of the date such Participant
ceased such eligibility and will be distributable in accordance with Section 3.7
or Section 7 of the Plan.

 

5.                                      Section 2 of said Plan shall be, and
hereby is, further amended by deleting Section 2.2 thereof in its entirety and
substituting therefor the following Section 2.2:

 

2.2                                 Participation.  Any person determined to be
eligible to participate in the Plan under Section 2.1 shall become a Participant
as of the date determined under Section 2.1, provided, however, that such person
files with the Committee a completed deferral election form in accordance with
the requirements of Section 3 of the Plan electing to participate in the Plan or
is otherwise considered to be a Participant as of the date determined by the
Committee by reason of the credit of the amount allocated to the account of such
person under the Thiokol Deferred Executive Bonus Program to a Transfer Account
under this Plan pursuant to Section 3.7.  Subject to the provisions of the Plan,
once a person becomes a Participant in the Plan, the person shall remain a
Participant until his or her death or, if earlier, the date on which occurs a
distributable event under either Section 3.7 or Section 7 of the Plan and the
entire benefit which may be payable to or on behalf of such Participant under
the Plan have been distributed.

 

3

--------------------------------------------------------------------------------


 

6.                                      Section 3 of said Plan shall be, and
hereby is, amended to clarify the manner in which the Plan is intended to be
construed and interpreted with respect to amounts or units that may be credited
to an Account or Accounts of a Participant under the Plan by the Employer by
deleting Section 3.4 thereof in its entirety and substituting therefor the
following Section 3.4:

 

3.4                                 Employer Discretionary Supplements.  Upon
written notice to a Participant and to the Committee, the CEO (or, for any
Section 16 Officer, the Committee) may (but is not required to) determine at any
time and from time to time that an additional amount, or amounts, or units
(measured by the value of ATK common stock) shall be credited to an Account or
Accounts of the Participant.  Such notice shall specify the amount, amounts, or
units to be credited to the Account or Accounts of such Participant and any
terms and conditions applicable with respect to any such amount, amounts or
units, and shall specify the date or dates on which such amount, amounts, or
units shall be credited to such Account or Accounts.  Notwithstanding Section 5,
such notice may also establish vesting rules for such amount or amounts or such
units, in which case a separate Account or separate Accounts may be established
for such Participant.

 

7.                                      Section 3 of said Plan shall be, and
hereby is, further amended by deleting Section 3.7 thereof in its entirety and
substituting therefor the following Section 3.7:

 

3.7.                              Transfer Amounts.  The amounts subject to a
transfer pursuant to this Section 3.7 and the requirements regarding such
transfer as herein provided shall apply with respect to the benefits that may be
payable under the Plan.

 

(a)                                  If a participant in the Alliant Techsystems
Inc. Management Deferred Compensation Plan elects to cease to participate in
that plan and to participate in this Plan pursuant to Section 2 of this Plan,
effective as of January 1, 2003, the Participant’s elections to defer salary and
bonus amounts that were made under that plan and in effect at the time of such
election to cease to participate in that plan and to participate in this Plan
shall terminate, effective as of January 1, 2003, and no additional amounts
shall be credited to such Participant’s account or accounts under that plan as
of the effective date of such election to cease to participate in that plan and
to participate in this Plan.

 

(b)                                 If a participant in the Thiokol Deferred
Executive Bonus Program becomes a Participant in this Plan pursuant to Section 2
of this Plan, effective as of February 2, 2004, the amounts that were credited
to the account of such participant under that program shall be transferred to
and credited to a Transfer Account established and maintained under this Plan
for such participant in a manner consistent with the requirements of
section 414(l) of the Internal Revenue Code and section 1.414(l)-1 of the
Treasury Regulations regarding a merger or consolidation of assets and

 

4

--------------------------------------------------------------------------------


 

liabilities, but without regard to any actual merger or consolidation of
assets.  The amount credited to a Transfer Account of a Participant who had been
a participant in the Thiokol Deferred Executive Bonus Program shall be
determined as of January 31, 2004, and credited to the Transfer Account under
this Plan as the opening balance as of February 2, 2004.

 

3.7.1.                     Transfer Accounts.  The amounts subject to a transfer
pursuant to this Section 3.7 shall be credited to Transfer Accounts or other
Accounts (or sub-accounts) under this Plan in accordance with this
Section 3.7.1.

 

(a)                                  Upon the election of a Participant to cease
to participate in the Alliant Techsystems Inc. Management Deferred Compensation
Plan and to participate in this Plan, the amounts credited to the account or
accounts of that participant under the Alliant Techsystems Inc. Management
Deferred Compensation Plan shall be transferred to and credited to a Transfer
Account or other Account, Accounts or any sub-account established for the
benefit of the Participant under the Plan and shall be subject to the terms and
conditions of this Plan.  The value of the benefits that were payable to such
participant under the Alliant Techsystems Inc. Management Deferred Compensation
Plan shall, after such transfer and credit to such Transfer Account, or other
Account, Accounts or sub-account under this Plan, be determined, except as
otherwise provided under this Section 3.7, valued and payable under this Plan
and no benefit shall be determined, valued or payable to or with respect to that
participant under the Alliant Techsystems Inc. Management Deferred Compensation
Plan, and all rights under the Alliant Techsystems Inc. Management Deferred
Compensation Plan shall be waived by that participant and forfeited.

 

(b)                                 Effective as of February 2, 2004, the
balance of any amount credited to the account of a participant in the Thiokol
Deferred Executive Bonus Program as of January 31, 2004, who becomes a
Participant in this Plan shall be transferred to and credited to a Transfer
Account of the Participant under the Plan and shall be subject to the terms and
conditions of this Plan.  The value of the benefits that were payable to the
participant under the Thiokol Deferred Executive Bonus Program, which program
shall be consolidated with and merged into this Plan, shall, after such transfer
and credit to such Transfer Account under this Plan, be determined, valued and
payable under this Plan subject to the terms and conditions of this Plan, and no
benefit shall be separately determined, valued or payable to or with respect to
that participant under the Thiokol Deferred Executive Bonus Program.

 

5

--------------------------------------------------------------------------------


 

3.7.2.                     Distribution of Transfer Amounts.  Notwithstanding
any provision in Section 7 of the Plan apparently to the contrary, and except as
otherwise provided under this Section 3.7, the distribution requirements of this
Section 3.7.2 shall apply.

 

(a)                                  With respect to amounts credited to an
account, accounts or sub-accounts of a participant under the Alliant Techsystems
Inc. Management Deferred Compensation Plan that have been transferred to and
credited to the Transfer Account or other Account or Accounts or sub-accounts
for that participant under this Plan pursuant to this Section 3.7, such amounts
so credited to the Transfer Account or other Account, Accounts or sub-accounts
of the Participant shall be distributed pursuant to and in accordance with the
terms and conditions of this Plan, provided, however, that, subject to such
terms and conditions as determined by ATK, distributions currently in effect
pursuant to elections made under the Alliant Techsystems Inc. Management
Deferred Compensation Plan shall continue to be made in accordance with such
elections as if no amounts were transferred to or credited to Accounts under
this Plan for purposes of such distributions.

 

(b)                                 With respect to amounts credited to the
account of a participant in the Thiokol Deferred Executive Bonus Program that
have been transferred to and credited to a Transfer Account for that participant
under this Plan pursuant to this Section 3.7, such amounts shall be distributed
pursuant to and in accordance with the terms and conditions of this Plan, which
terms and conditions shall specifically include the restrictions and limitations
of Section 3.7.3 hereof.

 

3.7.3.                     Restrictions and Limitations.  Notwithstanding any
provision in Section 7 or this Section 3.7 or the Plan apparently to the
contrary, the restrictions and limitations shall apply with respect to amounts
subject to a transfer pursuant to this Section 3.7.

 

(a)                                  If a Participant in this Plan had made an
in-service distribution election under the Alliant Techsystems Inc. Management
Deferred Compensation Plan and such election was in effect at the time of the
Participant’s election to cease to participate in that plan, that in-service
distribution election shall be treated and given effect as an in-service
distribution election under this Plan made in accordance with the provisions of
this Plan, except, however, that such in-service distribution shall be made in
accordance with the election made under the Alliant Techsystems Inc. Management
Deferred Compensation Plan as if no transfer of such amount to this Plan had
occurred.  Furthermore, any amount allocated by a Participant to the “restricted
bonus account” under the Alliant Techsystems Inc. Management Deferred
Compensation Plan at the time of the Participant’s election to cease to
participate in that plan shall be allocated to a “restricted bonus sub-account”
Measuring Investment established under this Plan and such amount shall continue
to be subject to the restrictions and limitations applicable to that amount as
if no transfer of such amount to this Plan had occurred.  Any amount allocated
by a Participant to the deemed (but not actual) investment in the common stock
of ATK and valued as if so invested under the Alliant Techsystems Inc.
Management Deferred Compensation Plan at the time of

 

6

--------------------------------------------------------------------------------


 

the Participant’s election to cease to participate in that plan shall be
allocated to the ATK common stock Measuring Investment established under this
Plan and such amount shall be subject to the provisions of this Plan and such
other terms and conditions as determined by ATK to satisfy any applicable
requirements of the Sarbanes-Oxley Act of 2002, including any applicable
requirements regarding notice of blackout periods pursuant to the Act and the
guidance issued by the Department of Labor under section 2520.101-3 of the
Department of Labor Regulations.

 

(b)                                 A participant in the Thiokol Deferred
Executive Bonus Program who becomes a Participant in this Plan pursuant to
Section 2 shall be considered a Participant in this Plan only with respect to
the Transfer Account established for the benefit of the Participant pursuant to
this Section 3.7 unless such Participant satisfies the definition of Participant
in Section 2.1 of the Plan, has been selected for participation in the Plan as
provided in Section 2.1 of the Plan, and files with the Committee a completed
deferral election form in accordance with the requirements of Section 3 of the
Plan and elects to participate in the Plan, in which event the benefits provided
to such Participant shall be governed by the terms and conditions of the Plan
and the elections made by the Participant.  The amounts allocated to the account
of each such Participant under the Thiokol Deferred Executive Bonus Program
shall be credited to the Transfer Account established under this Plan for each
such Participant and such Transfer Account shall become subject to all of the
terms and conditions of this Plan.  Accordingly, the following rules shall apply
to such Transfer Account established with respect to a participant in the
Thiokol Deferred Executive Bonus Program who becomes a Participant in this Plan:

 

(i)                                     a lump sum amount shall be determined
under the Thiokol Deferred Executive Bonus Program as of January 31, 2004, and
that amount shall be credited to the participant’s Transfer Account (and to any
sub-accounts established thereunder) under this Plan and shown as the opening
balance of the Transfer Account as of February 2, 2004;

 

7

--------------------------------------------------------------------------------


 

(ii)                                  except as provided under subparagraph (v)
of this paragraph (b), prior to February 2, 2004, each such Participant shall
complete a distribution election form pursuant to the provisions of this Plan
and all distributions from the Transfer Account of the Participant shall be made
in accordance with the provisions of this Plan and the elections made by such
Participant;

 

(iii)                               each such Participant shall be permitted to
allocate amounts credited to the Participant’s Transfer Account, which amounts
shall initially be allocated to the Salary-Fixed Fund Account, to the Measuring
Investments made available under the Plan for purposes of measuring the value of
the Participant’s Transfer Account, provided, however, that the Participant
shall not be permitted to allocate amounts attributable to the transferred
amounts credited to the Transfer Account to the ATK common stock Measuring
Investment, except upon a subsequent reallocation of the amounts attributable to
such transferred amounts held in the Transfer Account in compliance with the
terms and conditions set forth in Sections 4.3 and 4.4 of the Plan; and, the
Participant shall, pursuant to Section 4, be permitted to request to allocate or
reallocate amounts credited to the Transfer Account among one or more Measuring
Investments, including the ATK common stock Measuring Investment pursuant to and
in accordance with Section 4.4 of the Plan;

 

(iv)                              the Transfer Account of each such Participant
shall be fully (100%) vested and nonforfeitable at all times (except for early
distribution penalties described in Section 7), which, for purposes of the Plan,
determines the Participant’s interest in the benefit described in the Transfer
Account and under this Plan that may be payable to or with respect to the
Participant in accordance with and subject to the terms of the Plan; and

 

(v)                                 subject to such terms and conditions as
determined by the Committee, a participant in the Thiokol Deferred Executive
Bonus Program who had made a valid and effective election with respect to the
commencement and form of payment of the benefit payable to the participant under
that program shall have the payment of such benefit payable in accordance with
such election as provided below:

 

(A)                              an effective election made by C. Lathair Munk
pursuant to and in accordance with the Thiokol Deferred Executive

 

8

--------------------------------------------------------------------------------


 

Bonus Program shall govern the timing and form of the distribution of the
balance of the amounts credited to his account under that program, approximately
$9,582.07 as of January 31, 2004, and said election shall be irrevocable, shall
be given full effect and shall be enforced under this Plan as if such election
had occurred under this Plan, and no other distribution election shall be
permitted under this Plan; accordingly, the distribution of such amount payable
to C. Lathair Munk subject to this subparagraph (v) shall be payable in two
substantially equal annual payments as of September 1, 2004, and September 1,
2005;

 

(B)                                an effective election made by D. M. Cox
pursuant to and in accordance with the Thiokol Deferred Executive Bonus Program
shall govern the timing and form of the distribution of the balance of the
amounts credited to his account under that program, approximately $59,934.52 as
of January 31, 2004, and said election shall be irrevocable, shall be given full
effect and shall be enforced under this Plan as if such election had occurred
under this Plan, and no other distribution election shall be permitted under
this Plan; accordingly, the distribution of such amount payable to D. M. Cox
subject to this subparagraph (v) shall be payable in two substantially equal
annual payments as of September 1, 2004, and September 1, 2005;

 

(C)                                an effective election made by B. Jones
pursuant to and in accordance with the Thiokol Deferred Executive Bonus Program
shall govern the timing and form of the distribution of the balance of the
amounts credited to his account under that program, approximately $78,025.78 in
total based upon the sum of four sub-accounts with respective credited amounts
of $29,999.44, $17,766.13, $11,184.12, and $19,076.09 as of January 31, 2004,
and said election shall be irrevocable, shall be given full effect and shall be
enforced under this Plan as if such election had occurred under this Plan, and
no other distribution election shall be permitted under this Plan; accordingly,
the distribution of such amounts payable to B. Jones subject to this
subparagraph (v) shall be payable based upon the balance of the amounts credited
to each sub-account with the amounts credited to each sub-account payable in
substantially equal annual payments as of July 1, 2004,

 

9

--------------------------------------------------------------------------------


 

July 1, 2005, July 1, 2006, July 1, 2007, and July 1, 2008, with each payment
with respect to each sub-account to be determined by multiplying the balance of
the amount payable to B. Jones with respect to each sub-account determined as of
the date of distribution, by a fraction with one (1) as the numerator and the
number of payments remaining with respect to each sub-account as the
denominator;

 

(D)                               an effective election made by Oren Phillips
pursuant to and in accordance with the Thiokol Deferred Executive Bonus Program
shall govern the timing and form of the distribution of the balance of the
amounts credited to his account under that program, approximately $26,776.05 as
of January 31, 2004, and said election shall be irrevocable, shall be given full
effect and shall be enforced under this Plan as if such election had occurred
under this Plan, and no other distribution election shall be permitted under
this Plan; accordingly, the distribution of such amount payable to Oren Phillips
subject to this subparagraph (v) shall be payable in substantially equal annual
payments as of June 15, 2005, June 15, 2006, June 15, 2007, June 15, 2008, and
June 15, 2009, with each payment to be determined by multiplying the balance of
the amount payable to Oren Phillips determined as of the date of distribution,
by a fraction with one (1) as the numerator and the number of payments remaining
as the denominator; and

 

(E)                                 an effective election made by D. Shaffer
pursuant to and in accordance with the Thiokol Deferred Executive Bonus Program
shall govern the timing and form of the distribution of the balance of the
amounts credited to his account under that program, approximately $44,586.18 as
of January 31, 2004, and said election shall be irrevocable, shall be given full
effect and shall be enforced under this Plan as if such election had occurred
under this Plan, and no other distribution election shall be permitted under
this Plan; accordingly, the distribution of such amounts payable to D. Shaffer
subject to this subparagraph (v) shall be payable in substantially equal annual
payments over a five (5) year period determined as of the date on which he
incurs a Termination of Employment, with each payment to be determined by
multiplying the balance of the amount

 

10

--------------------------------------------------------------------------------


 

payable to D. Shaffer determined as of the date of distribution, by a fraction
with one (1) as the numerator and the number of payments remaining as the
denominator.

 

8.                                      SAVINGS CLAUSE.  Save and except as
hereinabove expressly amended, the Plan Statement shall continue in full force
and effect.

 

11

--------------------------------------------------------------------------------